



COURT OF APPEAL FOR ONTARIO

CITATION: Choquette v. Choquette, 2014 ONCA
    290

DATE: 20140415

DOCKET: C57689

Juriansz, Epstein and Pepall JJ.A.

BETWEEN

Nelson
    Choquette, William Choquette,

Neils
    Auto Body and Sales Limited,

1585133 Ontario Limited
    and 998050 Ontario Inc.

Plaintiffs (Respondents)

and

Sharon Choquette
, Anthony Pace also known as Tony Pace,

Pace
    Mortgage Services Inc., S
alvatore Fedele, ABC Towing
    &

Storage Inc., 1830950 Ontario Inc.
, Beverly Pace also
    known as

Beverly
    Dianne Powell, 1208187 Ontario Ltd., 1503483 Ontario Inc.,

1529240
    Ontario Corp., 1875664 Ontario Inc., Hughgo Investments Inc.,

Colin
    Bryan, Judith Hall, Lindsay Harrison and Giuseppe Baglieri

also known as Joseph
    Baglieri

Defendants (Appellants)

Rick Simmons, for the appellants

Matthew Moloci and R. Brent Marshall, for the
    respondents

Heard: April 14, 2014

On appeal from the order of Justice Gisele M. Miller of
    the Superior Court of Justice, dated August 27, 2013.

APPEAL BOOK ENDORSEMENT


[1]

The appellants do not take issue with the partial summary judgment
    granted, but argue the motion judge erred by refusing to stay the judgment
    until all the litigation between the parties was resolved. The refusal to stay
    the judgment was an exercise of the motion judges discretion. We are not
    persuaded there is any basis to interfere. The appeal is dismissed.

[2]

Costs are fixed in the amount of $7,500 all inclusive.


